Title: To George Washington from William Lord Stirling Alexander, 2 November 1780
From: Alexander, William Lord Stirling
To: Washington, George


                        
                            Camp, Totawa November 2d 1780
                        
                        In Considering the Several Matters laid before the Council of General Officers by Your Excellency Yesterday
                            the following are the thoughts that have Occurred to me thereon, vizt.
                        That Although the Enemy at N. York have Since the 6th of September last made a detachment estimated at about
                            3000 men which is Supposed to be destined to the Southward to Cooperate with Lord Cornwallis; Yet it is Certain
                            they have received a reinforcement from Europe of near 2000 said to be Cheifly Recruits; But it has been asserted thro’ a
                            Variety of Channels that two Old Brittish Regiments are Arrived there and Considering that a very Valuable Corps of horse
                            and foot under Major Lee has lately been detached from this Army, and that Colonel Warners Regt on the Northern frontier
                            has lately been Cheifly Cut off by the Enemy; The Comparitive Strength of the two Armies in this Quarter stands nearly as
                            it did on the Said 6th of September last that from expireing Inlistments, by the last Returns in your Excellencys possession
                            it appears that this Army will by the first day of January Next be reduced to little more than 5000 Men Rank &
                            file. That from the estimate of the Engineers it will require at least 1800 Men to Garrisson the Works at West point,
                            besides its dependencies. fort Schyler and other posts on the Northern frontier will require Considerable Garrissons, in the
                            whole not less that 3000 men. there will then remain an Army of about 2000 Men, to keep the Enemy in Check at New York, to
                            Cover the States of Connecticut, New York, New Jersey and Pensilvania from their immediate Ravages and to give Succour to
                            West point in Case it should be attacked. I cannot therefore hesitate in forming an opinion on the first Question Your
                            Excellency has been pleased to State to the Council. It is that no further detachment can be made from this Army, to reinforce the Southern Army, or for
                            any other purpose whatever. On the Contrary it is evident that this Army (Unless means be found to reinforce it) will be
                            at the Mercy of the Enemy, at least its Motions may be governd by their Will and pleasure, whenever they Choose to exirt
                            themselves.
                        The answer to the Second Question must in a great measure be governed by What is like to be the State of the
                            Army during the Winter; Several Convenient Situations might be pointed out for huting the Army below the first Ridge of
                            Mountains between the great falls of Passaick and the Raratan. But the weak State of the Army forbids our making Use of
                            them. It must be placed beyond the Stroke of a Nights March of light troops; Nothing less than Twenty Miles from the shore
                            or landing places will answer this purpose, and after examining in my own Mind the different Grounds in Jersey and
                            New York, there is none in my Opinion will Answer all the purposes so well as the Country the Army was in last Winter in
                            Morris County, by falling a little back or Moveing to the right there will Still be plenty of wood; a Brigade or two may
                            perhaps be well placed two or three Miles further to the Right, But this will better be determined on a further View.
                        The Advantages resulting from keeping the Army late in the feild are many, but the time of going into
                            Quarters must in a great Measure be regulated by the Weather, some years admit an Army to keep the feild late in december;
                            others will not suffer men to be abroad in November, and if we are to Judge from present appearances, this is likely to be
                            a Winter of the latter sort, the Snow that is falling will lye in the Mountains, and Chill every blast of Wind that passes
                            over them, an early Winter of Course Comes on. but there is another reason that would induce me to advise going early into
                            huts this Winter; many of the young Soldiers who might be induced to inlist during the War, would be deterred from it by
                            the hardships of a late Campaign. If the weather Continues Cold, I would advise your Excellency to move the Army to its
                            Winter Ground by the Middle of this Month at furthest.
                        
                            Stirling, M.G.
                        
                    